EXHIBIT 10.1

EXECUTION VERSION

SECOND AMENDMENT TO THE

RESTRUCTURING SUPPORT AGREEMENT

SECOND AMENDMENT, dated as of February 7, 2011 (the “Amendment”), to that
certain Restructuring Support Agreement (together with exhibits, annexes and
attachments thereto, the “RSA”), dated as of January 10, 2011, by and among
(i) A&A Auto Parts Stores, Inc.; American Specialty Equipment Corp.; Arrow Speed
Acquisition LLC; DriverFx.com, Inc.; KAO Management Services, LLC; Key Comp,
Inc.; Keystone Automotive Distributors Company, LLC; Keystone Automotive
Holdings, Inc.; Keystone Automotive Operations, Inc.; Keystone Automotive
Operations of Canada, Inc.; and Keystone Automotive Operations Midwest, Inc.
(collectively, the “Company”) and (ii) Sphere Capital, LLC – Series A and Cetus
Capital, LLC (each, a “Consenting Holder”) (each of the foregoing, a “Party,”
and collectively, the “Parties”). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the RSA.

W I T N E S S E T H:

WHEREAS, pursuant to the RSA, the Parties have agreed to implement a
Restructuring of the Company pursuant to the terms as set forth in the Term
Sheet; and

WHEREAS, the Parties desire to amend the RSA upon the terms and subject to the
conditions set forth below.

NOW, THEREFORE, pursuant to section 7 of the RSA, the Parties hereto hereby
agree to amend the terms of the RSA as follows:

1. Amendments.

(a) Amendment to Section 5.01(a). Section 5.01(a) of the RSA is hereby amended
by deleting the date “February 7, 2011” and substituting “February 11, 2011” in
its stead.

(b) Amendment to Section 5.01(b). Section 5.01(b) of the RSA is hereby amended
by including the phrase “and certain members of the Company’s management who are
beneficial holders of Senior Subordinated Notes will execute a support
agreement” after the phrase “Exchange Offer.”

2. Reservation of Rights. Each Party jointly and severally acknowledges and
agrees that (a) the Parties shall preserve all rights, remedies, power or
privileges set forth in the RSA and under applicable law and (b) nothing
contained herein shall in any way limit or otherwise prejudice, and the Parties
have reserved their right to invoke fully, any right, remedy, power or privilege
which the Parties may not have or may have in the future under or in connection
with the RSA and applicable law, or diminish any of the obligations of any other
Party contained in the RSA. The rights, remedies, powers and privileges of the
Parties provided under this Amendment and the RSA are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.



--------------------------------------------------------------------------------

3. No Change. Except as expressly provided herein, no term or provision of the
RSA shall be amended, waived, modified, consented to or supplemented, and each
term and provision of the RSA shall remain in full force and effect.

4. Miscellaneous. The provisions of Section 8 of the RSA are incorporated herein
by reference as if set forth in full herein and shall apply to the terms and
provisions of this Amendment and the Parties mutatis mutandis.

5. Counterparts. This Amendment may be executed by the Parties in any number of
separate counterparts by facsimile with originals to follow, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

6. Effectiveness. This Amendment shall become effective, upon the execution of a
counterpart hereof by each of the Parties, as of the date hereof and delivery of
this Amendment by any Party shall be binding upon each of its permitted
successors and assigns. In the event of any conflict between this Agreement and
any other Restructuring document, the terms of this Agreement shall govern
(unless such terms of such other Restructuring documents are necessary to comply
with applicable Requirements of Law, in which case such terms shall govern to
the extent necessary to comply therewith).

7. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

The Parties have caused this Amendment to be duly executed and delivered by
their respective proper and duly authorized officers as of the day and year
first above written.

 

KEYSTONE AUTOMOTIVE

HOLDINGS, INC.

      By:  

/s/ Richard Paradise

      Name:   Richard Paradise       Title:  

Executive Vice President

and Chief Financial Officer

     

KEYSTONE AUTOMOTIVE

OPERATIONS, INC.

    KAO MANAGEMENT SERVICES, LLC By:  

/s/ Richard Paradise

    By:  

/s/ Richard Paradise

Name:   Richard Paradise     Name:   Richard Paradise Title:  

Executive Vice President

and Chief Financial Officer

    Title:  

Executive Vice President

and Chief Financial Officer

A&A AUTO PARTS STORES, INC.     KEY COMP, INC. By:  

/s/ Richard Paradise

    By:  

/s/ Richard Paradise

Name:   Richard Paradise     Name:   Richard Paradise Title:  

Executive Vice President

and Chief Financial Officer

    Title:  

Executive Vice President

and Chief Financial Officer

[Signature Page to Second Amendment to Restructuring Support Agreement]



--------------------------------------------------------------------------------

AMERICAN SPECIALTY EQUIPMENT

CORP.

   

KEYSTONE AUTOMOTIVE

DISTRIBUTORS COMPANY, LLC

By:  

/s/ Richard Paradise

    By:  

/s/ Richard Paradise

Name:   Richard Paradise     Name:   Richard Paradise Title:  

Executive Vice President

and Chief Financial Officer

    Title:  

Executive Vice President

and Chief Financial Officer

ARROW SPEED ACQUISITION LLC    

KEYSTONE AUTOMOTIVE OPERATIONS

OF CANADA, INC.

By:  

/s/ Richard Paradise

    By:  

/s/ Richard Paradise

Name:   Richard Paradise     Name:   Richard Paradise Title:  

Executive Vice President

and Chief Financial Officer

    Title:  

Executive Vice President

and Chief Financial Officer

DRIVERFX.COM, INC.    

KEYSTONE AUTOMOTIVE OPERATIONS

MIDWEST, INC.

By:  

/s/ Richard Paradise

    By:  

/s/ Richard Paradise

Name:   Richard Paradise     Name:   Richard Paradise Title:  

Executive Vice President

and Chief Financial Officer

    Title:  

Executive Vice President

and Chief Financial Officer

[Signature Page to Second Amendment to Restructuring Support Agreement]



--------------------------------------------------------------------------------

SPHERE CAPITAL, LLC – SERIES A By:  

/s/ Jacob Kotzubei

Name:   Jacob Kotzubei Title:   Partner

[Signature Page to Second Amendment to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CETUS CAPITAL, LLC By:  

/s/ Robert E. Davis

Name:   Robert E. Davis Title:   Managing Director

[Signature Page to Second Amendment to Restructuring Support Agreement]